Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.		The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 

4.          	Claim limitation “a processing component ………” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “component” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 22 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-3, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergner et al. (U.S. patent 10,839,488 B2 will be further referred to as Berg).
Regarding claim 1: Berg teaches a computer-implemented method for image processing, comprising:
acquiring a plurality of multi-energy spectral scan datasets (Berg; fig. 4, col. 1 lines 23-45 and col. 7 line 62 to col. 8 line 30);
computing basis material images representative of multiple basis materials from the multi-energy spectral scan datasets, wherein the plurality of basis material images comprise correlated noise (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67); and
jointly denoising the plurality of basis material images in at least a spectral domain utilizing a deep learning-based denoising network to generate a plurality of de-noised basis material images (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67).
Berg does not specifically state “utilizing a deep learning-based denoising network to generate a plurality of de-noised basis material images” but suggests to use a machine learning/neuronal network for noise suppression (Berg; col. 4 lines 1-20). It would have been obvious to one ordinary skilled in the art to perform the process especially the noise suppression since using a deep learning process as suggested by Berg. One ordinary skilled in the art would 
Regarding claim 2: The computer implemented method of claim 1, wherein the basis material images are projection-domain images obtained through at least a material decomposition step (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67).
Regarding claim 3: The computer implemented method of claim 1, wherein the basis material images are in the reconstruction domain and obtained through both at least a reconstruction step and a material decomposition step (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67).
Regarding claim 13: The computer-implemented method of claim 1, wherein the plurality of basis material images and the plurality of de-noised basis material images comprise vector images (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67).
Regarding claim 14: The computer-implemented method of claim 1, comprising transforming the plurality of basis material images to generate arbitrary basis images, jointly denoising the arbitrary basis images in at least the spectral domain utilizing the deep learning-based denoising network to generate de-noised arbitrary basis images, and inverse transforming the de-noised arbitrary basis images to generate the plurality of de-noised basis material images (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67).

Regarding claim 19: The computer-implemented method of claim 1, obtaining prior information about the plurality of basis material images and utilizing prior information in jointly denoising the plurality of basis material images in at least the spectral domain utilizing the deep learning-based denoising network to generate the plurality of de-noised basis material images (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67 prior training is read as prior information).
Regarding claim 20: The computer-implemented method of claim 19, wherein the prior information comprises information related to at least one of edge preservation, spatial-sparsity, material-sparsity, and volume conservation (Berg; abstract, figs. 4 and 5, col. 2 lines 1-55 and col. 7 line 62 to col. 8 line 67).

Allowable Subject Matter
6.		Claims 21 and 22 are allowed.
7.		Claims 4-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 (similarly claims 21 and 22)  Berg nor any other prior art of record teaches the feature of “wherein jointly denoising the plurality of basis material images comprises jointly denoising the plurality of basis material images in both the spectral domain and a three-dimensional (3D) spatial domain utilizing the deep learning-based denoising network to generate the plurality of de-noised basis material images.”
Regarding claims 5-12: These claims are objected to since they are either directly or indirectly dependent from objected allowable claim 4.
Regarding claim 15: Berg nor any other prior art of record teaches the feature of “wherein the deep learning-based denoising network comprises a plurality of input channels in a first layer for inputting the arbitrary basis images, a plurality of output channels in a last layer for outputting the plurality of de-noised arbitrary basis images, and a plurality of intermediate layers between the plurality of input channels and the plurality of output channels for jointly processing the arbitrary basis images.”
Regarding claims 16 and 17: These claims are objected to since they are either directly or indirectly dependent from objected allowable claim 15.

Conclusion
8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Besson (U.S. patent 6,950,492 B2) teaches a multispectral x-ray used in projection imaging and/or CT imaging in medical or security applications..
Contact Information
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                             
March 27, 2021